John K. Skaggs, Jr.: As to the right of the respondent in this case to litigate in the unfair labor practice proceeding, the question of whether or not Mr. Taylor, Regional Director, was as a matter of law, a -- an officer of this union. The first time that this Court looked at a situation similar to that was in the Highland Park case, where the question of judicial review of the compliance of a union under Section 9 (h) of the Taft-Hartley Act was a judge to be proper subject of judicial review. It was only natural at following that the various Courts of Appeal would look at that question and that a great many other matters might be presented to the courts for their consideration. In the case of the N. L. R. B. versus Sharples Chemical Company from the Sixth Circuit Court of Appeals, it was there held that the veracity of a non-Communist affidavit filed by an officer, shall we say a constitutional officer, as defined by the N.L.R.B might not be questioned. We have no quarrel with that position. We believe that the N. L. R. B. should be able to judge and determine the veracity of such affidavits as are filed. Again, in the N. L. R. B. versus the Vulcan Manufacturing case, the issue of the truthfulness of the affidavits rights or whether the ostensible officers filing them are, in fact, searched by the union. We made no question but that a party to an unfair labor practice proceeding or representative proceeding does not have the right to question the truthfulness of the affidavits. Then, in American Rubber Products Corporation against N. L. R. B. from the Seventh Circuit, again, we find that the Court notes the distinction between the fact of compliance which it holds is not subject to litigation, and again, distinguishes a necessity of compliance as a matter alone. Then, we come to the two most recent decisions, the case that we have here which is on review from the Sixth Circuit Court of Appeals and a more subsequent case of the Goodman Manufacturing Company case against N. L. R. B. which is decided most recently in the -- in November of this past year and I'm unable to furnish a good citation on that case, where the Seventh Circuit Court of Appeals pinpointed and distinguished all these cases, again reiterating that whether or not a person is an officer and incidentally the Goodman case went off directly on that point is subject to judicial review because again, the definition of the term officer becomes the whole keystone of Section 9 (h) of the Act upon which depends all of the ability of our country to control Communist infiltrations into unions. At least, that may be given under the Taft-Hartley Act. And with that before us, it seems clear that the respondent in this case must turn its consideration to the question of is the constitutional test set up by the N. L. R. B. not a reasonable test because we do not think that but we do not think it is a reasonable test, we do not think that a reasonable test is adequate to supply the demand of the statute. For among other reasons, that the Board, in its brief here, clearly points out, and I refer you to page 50 of the -- 50 to 55 -- wait a minute, that is not correct. I'll have that in just a moment. The Board says that the definition --
Hugo L. Black: Are you looking for that --
John K. Skaggs, Jr.: Yes, sir.
Hugo L. Black: -- might to ask you about fully understood just what you said. I thought that the answer may be no. Did I understand that what you're saying is that if the Court should take the position of this -- this definition is good and that should be the reestablished through, it'd be little of importance to litigate on this other subject, or, when -- when they -- if I raise the question of --
John K. Skaggs, Jr.: Oh --
Hugo L. Black: -- all you'd have left in your judgment would be whether this man was an officer under the Constitution that had failed to agree.
John K. Skaggs, Jr.: Well, it seems to me sir that if this Court should hold, after holding that this is a question subject to review, that if the constitutional test, as defined by the N. L. R. B. is a proper and a right test, it would seem to me that I would have nothing left to litigate.
Hugo L. Black: But why would -- why would it be necessary -- necessary then for the Court to pass on the first question if it decided the second adverse of your position.
John K. Skaggs, Jr.: Well, I believe, sir, that the Court would have to decide the first question favorably to me before it would ever come to the second question. If -- if the question of questioning compliance, if the Court held that it did not have the right to review as a matter of law of the actuality of compliance, the necessity of compliance and that that was the sole province of the N.L.R.B., which of course would be in the very teeth, I submit, sir, of the -- of the N. L. R. B. Highland Park case. Then --
Hugo L. Black: I understand --
John K. Skaggs, Jr.: -- it doesn't seem that we would come to the second question.
Hugo L. Black: I understand that but the point I had was that if it were assumed that you did have power to challenge it as you have --
John K. Skaggs, Jr.: Yes.
Hugo L. Black: -- but the Court held that the test provided by the Board was correct. Thereafter, would there be much left to litigate or would there be any reason why the courts should pass on the first question at all that you concede. I understood you to take the position at the practice, there just nothing left on this -- in connection with 9 (h) unless the -- the Court decided your way on point of a constitutional test laid down by the Board.
John K. Skaggs, Jr.: Well, the Board as I -- as I -- what I wish to make my position, Mr. Justice Black, is this. But while the courts have held in -- or this Court has held in N. L. R. B. or as the Highland Park case which we refer to, that the necessity of actual compliance is ligitable. We believe that now that we are here on that question, that by way of defining the future of the N. L. R. B.'s purpose is that it becomes necessary for the Court to look upon their contention that their constitutional test, namely, the person to define in the Constitution of the union is the correct test. I do not admit, sir, that it is a reasonable test --
Hugo L. Black: I understand.
John K. Skaggs, Jr.: -- nor do I admit that if it were a reasonable test, that it would fulfill the requirements laid down to Section 9 (h). (Voice Overlap)
Hugo L. Black: I -- I think I didn't make my question clear. I understand your position is that that test is no good. It violates the Act. And it does a grave injury because it does violate the Act. And you won't have a right to present evidence to determine whether or not the functions they had amounted to enough to come within some definition. But assuming that you lose on that, what you win, why -- why should there be anything left in connection with the big dispute over whether the Board, whether the company can raise the challenge. Would there still be something left to fight about except whether the --
John K. Skaggs, Jr.: There may well not be, sir. I have not --
Hugo L. Black: That part of it.
John K. Skaggs, Jr.: -- not considered that phrase of it. We have turned in our consideration here to the fact that the Board places a question and it urges that its constitutional test, that is who are named by the unions by laws or rather its Constitution, is consistent with the ordinary and usual meaning of the term "officers." Now, that I do not believe if the definition that may well be given to that and was on page 50 of the Board's brief that I referred to that it admits that there is no special connotation to be given to the term "officer" as it used in the labor statute. And that accordingly, since it places the question on that level, I believe, Mr. Justice Frankfurter, in -- in answer to your question, there -- it becomes no occasion for any judicial deference to be given to the Board's definition of the constitutional test since it does place it strictly on that level and does not purport to attach to it any special significance as being used in a labor statute or in any special significance because the N. L. R. B., as a Board constituted under the Act, has so defined it. Our basis for that is when the words are used in their ordinary meaning, their construction presents solely a question of law and an issue fully appropriate for the exercise of -- I -- we believe the widest scope of -- of judicial review. And our authority for that decision is, of course, the Great Northern Railway against the Merchants' Elevator Company case which was found in 259 U.S. And when this Court has then found that Congress used language in Section 9 (h) in its ordinary and accepted sense which is, of course, the holding in the Highland Park case, then it seems to us, as the respondent, that the ruling in the Highland Park -- Park case is inescapable here. And that the Court judicially must need to review the question of officer and the proper definition of the term “officer”. And it is our contention that the term “officer” should be held to include all persons who are occupying pulls of leadership in unions whose duties, responsibilities, and influence in the union measure up to those as an officer as that term is usually and ordinarily understood. Now, I realize that that is a broad definition. I further confess to a lack of knowledge of the union hierarchy that permits me to be more definite in such a position. But, as I said at the outset here, it is not the purpose of the respondent to in anywise seek to hamper the operations of the N. L .R. B as an administrative board, rather, we seek to have them take a real functional view of the term “officer” as it is used to conduct real ex parte hearings into the persons who constitute those unions, who make their policies, are responsible for their decisions, their actions, before it's pointed out in Judge Parker in the lower court the same decision in the Highland Park Case is far more important that those officers, that the officers of national and international union be required to file these affidavits than it is for the ones at the lower level.
Felix Frankfurter: Mr. Skaggs, you --
John K. Skaggs, Jr.: Sir.
Felix Frankfurter: -- several times, used the word ex parte, you want the Board to make ex parte termination, is that right?
John K. Skaggs, Jr.: I -- I've said that the respondent would not object to the Board conducting its own hearings.
Felix Frankfurter: I wouldn't say -- when you said that to my ears, with my understanding, that within conflict with these claims that there must be a hearing allowed in the main course, well judicial determination, whether or not, in the requirement of the statute has then fulfilled. With ex parte, how can there be judicial reviews?
John K. Skaggs, Jr.: We believe, sir, that if the Board would actually conduct hearings for the purpose of determining who are the officers of the union rather than saying to the union, “You tell us, who are your officers?”
Felix Frankfurter: Well, I don't --
John K. Skaggs, Jr.: -- that that would eliminate the necessity of the judicial review.
Felix Frankfurter: I didn't understand Mr. Findling in behalf of the Board to suggest that they asked the union and that to say so the union govern. I can't imagine that's the position of the Board.
John K. Skaggs, Jr.: Oh --
Felix Frankfurter: And once you say ex parte, then I do not think you can limit them your particular mode of ascertaining the necessary facts to conclusions.
John K. Skaggs, Jr.: I do not --
Felix Frankfurter: It may say -- it may determine it by document. They had Board judicial notice as it were, et cetera, et cetera. When you say ex parte, it takes care for me of the judicial review processes.
John K. Skaggs, Jr.: Mr. Justice Frankfurter, my reason for using the term ex parte was that it seems to me that ex parte is, as far as a respondent could go in saying to a -- an agency of the Government, if you conduct a real inquiry into the functions of these particular persons who are leaders of the union and that is fairly conducted by you. Oh, yes, they might call on any or a board or a group of industry to participate with them, but it seems to me, if they were to undertake the administrative obligation of actually inquiring who are the officers of a union, what are their duties, that they would, in the main, fulfill the requirements that we asked here because we definitely assert that the N. L. R. B. here has sub-delegated the power delegated to it by Congress to determine who were the officers by saying to the unions the persons who are denominated in your Constitution as being your officers are the officers who must file these affidavits.
Felix Frankfurter: Well I -- if I may say so, I should like to give justice we ask the defending -- to tell us to bargain on behalf of the Board, you ought to be in position whether they disavow responsibility as ascertaining on their responsibilities who are the officers within an appropriate test to what is enormous. If the Board says no, we first take the say so of the union as such. They're not thinking quite right in saying they have advocated their responsibility on the statute. What if the reply should be that the Board has defined the officers in a certain way and in the way which they have, subject to the qualifications that the union can place -- should not against Board like keeping an office but (Inaudible) of the office of having somebody to discharge his function, as I understand is the qualification of the Board. And they think that is a fulfillment of their responsibility on their own to ascertaining who is an officer. And I think they'd come within your request for making an ex parte determination.
John K. Skaggs, Jr.: (Inaudible)
Earl Warren: Well, you may proceed and we'll finish after the rise.
John K. Skaggs, Jr.: It is true --
Felix Frankfurter: No, no, no. When you say --
Earl Warren: Proceed.
John K. Skaggs, Jr.: It is true that of course the union, Mr. Justice Frankfurter, if it voluntarily leaves a position in its union constitution open, it is true that if it omits one, that the Board may then order inquiry to determine into the (Inaudible) of leaving the position open or of the failure to fill it or of the change in officer. The point that I wish to make is that, in effect, when the Board says that our constitutional test is in saying to the union furnish us with a list of your elected officers such as are described in your Constitution that they say is compliance with their promise under Section 9 (h). Now, I do not mean to say that the union -- that the N. L. R. B. calls in the union and say, “You tell us who are you officers.” I mean to say that, in effect, when they adopt such a test and such a standard, that that is the effect of it, sir.
Earl Warren: Mr. Skagg, what -- what authority do you have for the fact that while the -- the Board may have the authority to do this in this ex parte manner -- manner that you have mentioned that if it does not do it, you have the right to clutter up a -- a -- an unfair labor practice case with the determination with that matter, with that issue.
John K. Skaggs, Jr.: Well, sir, I believe that -- I believe that I have the Highland Park decision as authority for that as well as the Goodman decision from the Seventh Circuit. Because, if I understand the meaning of those decisions they hold that, or else the other decisions hold that the fact of compliance is something that may not be litigated, i.e. the veracity of an affidavit or the fact that it is actually been filed.
Earl Warren: Well, I take it that -- that your suggestion was that in the ex parte proceeding, if the -- if the Board did hold some kind of a hearing and made some kind of a -- of a ruling that you would be bound by that.
John K. Skaggs, Jr.: I believe that I'd have a lot of difficulty getting away from it, if they had tried to make an actual investigation. For instance, sir, if the -- if the N. L. R. B. had held an investigation of Mr. Taylor or if they had a finding that we have investigated the activities of Mr. W. B. Taylor and we find that his duties are such that under no -- these discharges are nothing of any importance to this union, I believe that I would have been in a great deal of trouble. The fact is that they have done nothing looking in that direction. They have done nothing to ascertain, is Mr. Taylor in the office? Is the Regional Director an officer? Who are the officers? They have merely said we take those people that it furnished us by the unions as being their elected officers and I suggest to you, sir, that the term "elected" is substituted or rather it is said and in front of the word "officers." And we're dealing with deflected officers that the Board treats.
Earl Warren: Well, that leads me to -- to this question. Suppose you were permitted to raise this in your unfair labor practice case and the Board decided against you, would that be res judicata or could any other employer coming along in any other unfair labor practice case relitigate the same issue?
John K. Skaggs, Jr.: I do not believe he could if the duties of the employee had not perhaps had change in the meantime.
Earl Warren: Let's suppose he said it's a functionary, he acted a little differently in my case than he did in -- in Coca Cola's case. Then, would he be denied the right of judicial review if you had it in the first instance?
John K. Skaggs, Jr.: That poses a -- that poses a question and I believe would had to turn upon the individual facts as they may be presented in the particular case. But in the absence of a showing, I believe, by -- and I mean a real showing by the party, I do believe that it would be res judicata upon it.
Earl Warren: Regardless of the effectiveness of which you -- you presented the matter or regardless of whether you -- you put the same factors before the -- the Board that -- that the next employer claimed were in his case maybe instead of sitting in the room when the collective bargaining was going on. In the second case, he actually took some part of it in it and then he would -- they would claim that that was -- it was a different functionary. Do you think that you would be precluded or the second man would be precluded from litigating that because you had done under one set of facts?
John K. Skaggs, Jr.: Well that -- that is something that would be very difficult to determine, but I believe that I may answer that by saying that the N. L. R. B. may well discharge that function by conducting a real hearing into the functions and the duties of the various labor officers or persons who are labor leaders, shall we say. It follow -- I make that statement on the authority of the record in this case where it is set forth that the officers named by the CIO have not changed in a period from 1946 through 1954.
Earl Warren: I wonder, we're entitled to assume but because there was no formal hearing on this 0subject, I, the Board that it did not give consideration as to who were actually officers of the CIO.
John K. Skaggs, Jr.: I think that we are definitely entitled to assume that, sir, from the portion of the record that I read you this morning, that appearing in 530 and 531 (a) -- 530 (a) and 531 (a). Because, therein, they state that even though the facts that we offer to prove were admittedly true that under their constitutional test, Mr. Taylor would not have been an officer.
Earl Warren: Well, but, but that still doesn't mean that they didn't make any investigation because under their constitutional test, any one who is the constitutional officer or who has been left out through fraud or deception is also an officer in the eyes of the Board. Now, is there anything in the record to show that -- that the Board did not look into that situation to determine whether there are any -- any persons acting as officers who were fraudulently concealed as such?
John K. Skaggs, Jr.: There is nothing in the record, so far as I know, other than the admissions contained in the Board's brief that its constitutional test consists of accepting the officers that are furnished to get by the union as being its officers duly elected and named in its Constitution. So --
Earl Warren: What I understood Mr. Findling to say that -- that that's only in the first instance, but they invite suggestions from employers or from interested parties or even from within the union that -- that the facts do not conform.
John K. Skaggs, Jr.: I think that that is a correct statement only if it appears that the name of an officer, or we'll say the position of an officer defining the Constitution has been changed or has been left vacant. The N. L. R. B. then may inquire as to why that officer was not elected or why that office was left vacant. Now, I believe that those are the only two instances on which the Board undertakes such an inquiry or where they will listen to a party litigant. Now, the Board may, upon its own volition do that, I believe that anytime, in connection with any representation or any unfair labor practice proceeding, but it would not be open to an employer to question their point.
Hugo L. Black: Was there any question about this man Taylor?
John K. Skaggs, Jr.: I can make no question about Mr. Taylor. Personally, he only performed a very important function as set forth in the brief of the -- of the Board. He has -- he had 89 local unions in the State of Kentucky under his jurisdiction. We offer to prove that he swayed and made policy for those unions. We offered to prove that he sat in their conferences, that he said in the conferences in connection with this -- with the representation case which the Board refers to in this record and that he actually was a person of prominence in the union and a person exercising powers and controls in the union which we believe come under our definition of officers with the Board.
Hugo L. Black: If you had experience, I just want to -- you'd realize that your definition would make a lot of top sergeant as officers.
John K. Skaggs, Jr.: Well, sir, I believe that a lot of top sergeants are officers [Laughter] and perhaps is better than some others [Laughs].
Hugo L. Black: Well, I -- I don't deny that. I had one.
Stanley Reed: In your reference to page 531 (a), I -- I notice that the Board says accordingly, we -- we affirmed the Board's determination made earlier representing the case, represents the case involving similar issues, what -- what's the meaning of that?I -- I looked at the other case and it doesn't seem to have any bearing on this.
John K. Skaggs, Jr.: Mr. Justice Reed, at the -- prior to the -- prior to the beginning of the unfair labor practices case which is the one that we are hereon, this same union filed a petition --
Stanley Reed: But for the other --
John K. Skaggs, Jr.: -- that -- that an election be held for the purpose --
Stanley Reed: Well, the hearing hold in remain to who should take part on the election.
John K. Skaggs, Jr.: Only to who should take part in the election.
Stanley Reed: The election.
John K. Skaggs, Jr.: And they sought to be designated the bargaining representative.
Stanley Reed: What -- what's that got to do with this situation?
John K. Skaggs, Jr.: Only that the -- that we raised the same issue concerning Mr. Taylor and the representation hearing --
Stanley Reed: Oh, that's the --
John K. Skaggs, Jr.: -- and the Board ruled the same way that they ruled here. Thank you very much.
Earl Warren: Mr. Findling, would you mind answering Mr. Justice Frankfurter's question and then I believe you have want to correct some figures you gave, you may do that briefly.
David P. Findling: Yes, Your Honor, thank you. Of course, we don't permit the unions to tell us what our officer test is going to be nor to determine who are the officers. We've established the -- the definition of the word "officer" on our own responsibility. And in addition to looking at the Constitution which has to be filed with us, we require the unions to submit, to what we call a form 1080 which is a -- a testament under oath and subject to the usual penalties and perjuries in which they require to state who the officers are according to their Constitution and by laws. And if there's any suggestion from any responsible source, if it's been evasion or fraud that we investigate that and it hasn't, it isn't limited to the situation where a man's name comes out of the Constitution. Of course, that's the most obvious suspicious circumstance and that has been the one that has come up most often. But there have been situations, for example, where a -- a union president resigned after charges of Communist affiliation, and the assertion has been made that despite his resignation, the -- the -- he's continued to discharge the office of president, we'd looked at that administratively. And --
Earl Warren: Have you had some formal hearings of that character?
David P. Findling: We have had -- in which testimony it was taken, Your Honor?
Earl Warren: Yes.
David P. Findling: Only one but not under Section 9 (h). It was in connection with the failure to -- to serve copies of financial statements on all union members. In the 9 (h) situations, we view -- we've issued a rule to show cause. It's to show why the union shouldn't be declared out of compliance, for example, because of the failure of a given union agent to file an affidavit, there's been a response and the Board has, up to now, and I think there have been about 18 or so such cases the Board has up to now been able to determine the question on the basis of the return and the briefs and argument and so on. In some cases, the Board has said that new affidavits are required for people not designated as officers.
Felix Frankfurter: May I go back to the specific case you gave? As I understand you that the case was that none of (Inaudible) refer to this. He in fact would submit -- would have acted as --
David P. Findling: Now, in --
Felix Frankfurter: You made inquiry as to whether in fact it's made (Inaudible)
David P. Findling: We -- we looked in -- yes, Your Honor. We looked into --
Felix Frankfurter: That is the situation.
David P. Findling: Yes, sir. We looked into the situation to see whether or not the assertion is made, that the particular man who had resigned as president continued to function as president --
Felix Frankfurter: Well, (Voice Overlap) --
David P. Findling: -- but we conducted administratively and no hearing, no formal hearing.
Stanley Reed: But you wouldn't -- you wouldn't listen to the complainant's evidence on that. You merely sent your own investigators to find out what they could.
David P. Findling: Well, Your Honor, we listened -- we invited -- we invited the --
Stanley Reed: I thought you said (Voice Overlap) --
David P. Findling: No -- no formal hearing, Your Honor. We didn't permit him --
Stanley Reed: That -- that he sworn and nobody testified?
David P. Findling: No. It has -- he wasn't. The Board found after conducting the investigation that on the basis of admitted facts, it wasn't necessary to go further. As I say, if the facts were disputed, undoubtedly, the Board would conduct a formal hearing.We have in one case, not under 9 (h). But in the other cases, we haven't found it necessary to do so, but I -- I want to correct that any impression that the Board will close its ears to evidence from any source, whether it happens to be the particular employer in a particular case or not with respect to an abuse of its processes. Now, we backed it on presentments by a grand jury. We backed it on indictments. We backed it on the basis of the published statements and newspapers, even, made simultaneously with an execution of an affidavit which seemed inconsistent with the assertions made in the affidavit that we'll take, we'll listen to any source. But we, under the administrative procedures we follow, will determine administratively whether or not, what further evidence needs to be taken, whether a formal hearing at which formal evidence has taken us on. And we've taken the position that that question is not subject to litigation in the particular unfair labor practice case which may be pending at the time and in which some citizen in this case, it happens to be an employer who has an interest that comes forward with the evidence. In this case, it wouldn't matter to us that the Coca-Cola Company was a party to the unfair labor practice case. We would welcome any evidence they hand without regard to the fact that they're involved in this particular case. If it affected an -- an abuse of process in connection with the submission of the 9 (h) affidavits and that's the way we've acted in the past.
Stanley Reed: But how -- how can they get evidence unless they have the authority of the Board, the subpoena, and swear, and examine into the organization?
David P. Findling: Well Your Honor, under our rules and -- and Mr. -- the Coca-Cola Company had this privilege here, they came into our office. And under -- under supervision, we won't let them go through our files without some supervision, but they were permitted to go through our files and look through the affidavits. And that was in 19 -- late June -- July 1951. And then in 1952, they came back and asked to look at the affidavits again and at that time, we sent them a letter in which we said what our record showed. In other words, the Board doesn't refuse to disclose to any interested party whatever information it has on the file, but it -- and that's would happened in this case.
Stanley Reed: I understand that --
David P. Findling: So we give it to them.
Stanley Reed: I understand that you don't give the complaining -- or shall I say the complainant an opportunity to cross-examine the people that are in the labor organization and determine -- have you determine whether or not they're telling the truth whether -- whether the facts are stated and so on.
David P. Findling: That is true, Your Honor. We take the position that the question whether or not a union is in compliance with the 9 (h) is a matter between the union and the Board not subject to litigation in a particular unfair labor practice. But as I say and I don't want to --
Stanley Reed: Or -- or in any other.
David P. Findling: Or in the representation case. It's only subject to examination in an independent administrative inquiry conducted by the Board. And I don't want to repeat myself unduly, but I do want to emphasize that we -- we invite -- we invite evidence of abuse of the compliance, the date and so on. And we've conducted, as I say, in numerous inquiries.
Stanley Reed: Unconfirmed reports.
David P. Findling: I beg your pardon?
Stanley Reed: You invite unconfirmed reports?
David P. Findling: Well, if anybody has any evidence, we'll look at it but we -- we say, we don't have to make that the subject of a formal hearing everytime somebody comes in with something on it. And he can't clutter up the record in the unfair labor practice proceedings with that. It goes to the whole -- it goes to every case that the CIO or the AFL was filed, not to the particular case. Now, I -- I made a grossly inaccurate response to Mr. Justice Frankfurter's question about the -- the figures with respect to how many cases there were and so on and our executive secretaries office has given the -- the correct figures and I would like to give them to the Court. Last year, we had 6100 odd charges of unfair labor practice cases filed with us, 6171 and we had 7165 petitions for elections of one kind or another file, representation cases of those. Now, of course, potentially, every one of those cases may be the subject of an administrative inquiry into compliance. But of those cases, actually, about 400 of the unfair labor practice cases went to formal hearings so that potentially there was opportunity for litigating in that particular case, the question of officer status. And that's 400 unfair labor practice cases, 400 of the -- of the 6100. Of the 7000 odd representation cases, 2000 roughly went to formal hearing so that we -- we might have had formal contest at a regular Board hearing involving unrelated questions as to the officer status of a -- of the union agent. Thank you very much, Your Honor.
John K. Skaggs, Jr.: Mr. Chief Justice. May I --
Earl Warren: Yes, Mr. Skaggs.
John K. Skaggs, Jr.: May I call the attention to one typographical error in our brief, appeared at page 44.
Earl Warren: Certainly.
John K. Skaggs, Jr.: Somehow or another, we failed to get in the word following the definition should we apply in the correct definition to the term "officer" appearing in Section 9 (h) as against --
Earl Warren: Where --
John K. Skaggs, Jr.: -- to the claim.
Earl Warren: Is that on page 44?
John K. Skaggs, Jr.: -- 44, yes, under subheading (a).
William O. Douglas: Of officer in Section 9 (h).
Earl Warren: Oh, definitely.
John K. Skaggs, Jr.: Definition of the term "officer" in Section 9 (h).
Earl Warren: Thank you Mr. --